Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-28-2008

Chazin v. Brooks
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1068




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Chazin v. Brooks" (2008). 2008 Decisions. Paper 1320.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1320


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
        UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                            _____________

                                       No. 07-1068
                                      _____________


                                    BARRY CHAZIN,
                                              Appellant

                                              v.


                MARILYN BROOKS; THE DISTRICT ATTORNEY OF
                THE COUNTY OF PHILADELPHIA; THE ATTORNEY
                  GENERAL OF THE STATE OF PENNSYLVANIA

                                    _______________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                                 (D.C. No. 06-cv-02566)
                        District Judge: Honorable James T. Giles


                                  Argued April 16, 2008

           Before: SLOVITER, JORDAN, and ALARCÓN*, Circuit Judges


                                  JUDGMENT ORDER

              After consideration of the briefs and oral argument in the above case, the

appeal is dismissed because appellant has failed to state a valid claim of the denial of a

constitutional right. See Slack v. McDaniel, 529 U.S. 473 (2000).

                                          By the Court,

                                          /s/ Dolores K. Sloviter
                                          Circuit Judge

   *   Honorable Arthur L. Alarcón, Senior Judge, United States Court of Appeals for the
       Ninth Circuit, sitting by designation.
Chazin v. DA Philadelphia City et al.
07-1068
Page 2


Attest:

/s/Marcia M. Waldron
Clerk


Dated: April 28, 2008
smw/cc:       Michael J. Kelly, Esq.
              Joshua S. Goldwert, Esq.